

EXHIBIT 10.3
RESTRICTED STOCK AGREEMENT
[EMPLOYEE]
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of January 12, 2011,
by and between Frederick’s of Hollywood Group Inc., a New York corporation (the
“Company”), and _______________ (the “Employee”).
 
WHEREAS, on January 12, 2011, pursuant to the terms and conditions of the
Company’s 2010 Long-Term Incentive Equity Plan (the “Plan”), the Board of
Directors of the Company (the “Board”) authorized the issuance to the Employee,
effective on the date hereof, of _________ shares of the authorized but unissued
common stock of the Company, $.01 par value (“Shares”), conditioned upon the
Employee’s acceptance thereof upon the terms and conditions set forth in this
Agreement and subject to the terms of the Plan; and
 
WHEREAS, the Employee desires to acquire the Shares on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;
 
IT IS AGREED:
 
1.           Grant of Shares.
 
1.1           The Company hereby issues to the Employee ______ Shares on the
terms and conditions set forth herein.
 
1.2           Subject to Section 3 below, the Shares shall be subject to
forfeiture in the event of the termination of Employee’s employment prior to the
following dates:  prior to January 12, 2012, ______ Shares shall be subject to
forfeiture, on or after January 12, 2012 and prior to January 12, 2013, _______
Shares shall be subject to forfeiture, and on or after January 12, 2013, no
Shares shall be subject to forfeiture (each a “Restriction Period” with respect
to the applicable number of Shares).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           The Shares shall be represented by three separate stock
certificates registered in the name of the Employee each for ______ Shares. One
stock certificate shall bear the legend set forth in Section 5(vi) of this
Agreement (the “Vested Certificate”) and the other two stock certificates shall
bear the legends set forth in Sections 5(vi) and 5(vii) of this Agreement (the
“Unvested Certificates” and together with the Vested Certificate, the “Share
Certificates”).  The Unvested Certificates shall be deposited with the Company,
together with two separate stock powers endorsed in blank by the Employee and
signature Medallion Guaranteed, which will permit transfer to the Company of the
Shares represented by each such Unvested Certificate that is forfeited or shall
not become vested in accordance with the terms of this Agreement and the Plan.
 
1.4           After issuance, the Shares shall constitute issued and outstanding
shares of common stock of the Company for all corporate purposes, and the
Employee shall have the right to vote such Shares, to receive and retain all
cash dividends as the Board may, in its sole discretion, pay on such Shares, and
to exercise all of the rights, powers and privileges of a holder of common stock
with respect to such Shares, except that (a) the Employee shall not be entitled
to delivery of an Unvested Certificate until the Shares represented by such
Unvested Certificate vest in accordance with Section 1.5 below and (b) other
than cash dividends as the Board, in its sole discretion, distributes, the
Company will retain custody of all distributions (“Retained Distributions”) made
or declared with respect to the Shares (and such Retained Distributions will be
subject to the same restrictions, terms and conditions as applicable to the
Shares) until such time, if ever, as the Shares with respect to which such
Retained Distributions shall have been distributed have become vested.
 
1.5           If the Employee is still an employee of the Company at the end of
a Restriction Period, all of the Shares that are no longer subject to
forfeiture, and the Retained Distributions with respect thereto, shall vest and
shall no longer be subject to forfeiture by the Employee.  After the date that
any Shares become vested, the Company shall instruct its transfer agent to issue
and deliver to the Employee a new certificate for the Shares, which certificate
shall not bear the legend set forth in Section 5(vii).  If, at any time prior to
the vesting of any Shares in accordance with the first sentence of this Section
1.5, the Employee’s employment with the Company is terminated for any reason,
then the Shares that have not then vested (and the Retained Distributions with
respect thereto) shall be forfeited to the Company and the Employee shall not
thereafter have any rights with respect to such Shares.  In such event, the
Company is authorized by the Employee to complete the stock powers to transfer
the Shares to the Company and deliver the Unvested Certificates (and the
Retained Distributions with respect thereto) and stock powers to the Company’s
transfer agent to return the Shares (and, if applicable, the Retained
Distributions with respect thereto) to the status of authorized but unissued
shares of common stock.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           “Employment”.  The Employee shall be considered to be employed by
the Company pursuant to this Section 1 if the Employee is a full-time employee
of the Company (or of any parent, subsidiary or affiliate of the Company) or, if
the Board determines in its sole and absolute discretion, the Employee is
rendering substantial services to the Company as a part-time employee,
consultant or contractor of the Company (or of any parent, subsidiary or
affiliate of the Company).  The Board shall have the sole and absolute
discretion to determine whether the Employee has ceased to be employed by the
Company and the effective date on which such employment terminated.
 
1.7           No Right to Employment.  Nothing in the Plan or in this Agreement
shall confer on the Employee any right to continue in the employ of, or other
relationship with, the Company (or with any parent, subsidiary or affiliate of
the Company) or limit in any way the right of the Company (or of any parent,
subsidiary or affiliate of the Company) to terminate the Employee’s employment
or other relationship with the Company (or with any parent, subsidiary or
affiliate of the Company) at any time, with or without cause.
 
2.           Withholding Tax.  Not later than the date as of which an amount
first becomes includible in the gross income of the Employee for federal income
tax purposes with respect to the Shares, the Employee shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount.  Notwithstanding anything in this Agreement to
the contrary, the obligations of the Company under the Plan and pursuant to this
Agreement shall be conditional upon such payment or arrangements with the
Company and the Company shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the Employee
from the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Nonassignability of Shares.  The Shares shall not be assignable or
transferable until they have vested.
 
4.           Company Representations.  The Company hereby represents and
warrants to the Employee that:
 
(i)           the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and
 
(ii)          the Shares, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.
 
5.           Employee Representations.  The Employee hereby represents and
warrants to the Company that:
 
(i)           Employee is acquiring the Shares for Employee’s own account and
not with a view towards the distribution thereof;
 
(ii)          Employee has received a copy of all reports and documents required
to be filed by the Company with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended (“Exchange Act”) within the
last twenty-four (24) months and all reports issued by the Company to its
shareholders;
 
(iii)         Employee understands that Employee must bear the economic risk of
the investment in the Shares, which cannot be sold by Employee unless they are
registered under the Securities Act of 1933, as amended (“Securities Act”), or
an exemption therefrom is available thereunder; provided that Employee
understands that the Company is under no obligation to register the Shares for
sale under the Securities Act;
 
(iv)         in Employee’s position with the Company, Employee has had both the
opportunity to ask questions and receive answers from the officers and directors
of the Company and all persons acting on its behalf concerning the terms and
conditions of the offer made hereunder and to obtain any additional information
to the extent the Company possesses or may possess such information or can
acquire it without unreasonable effort or expense necessary to verify the
accuracy of the information obtained pursuant to clause (ii) above;
 
 
4

--------------------------------------------------------------------------------

 
 
(v)          Employee is aware that the Company shall place stop transfer orders
with its transfer agent against the transfer of the Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein;
 
(vi)         in the absence of an effective registration statement under the
Securities Act, the Share Certificates evidencing the Shares shall bear the
following legend:
 
“The securities represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933, as
amended, or applicable state securities laws and may not be sold or transferred
in the absence of such registration or pursuant to an exemption therefrom under
said Act and such laws, supported by an opinion of counsel, reasonably
satisfactory to the Company and its counsel, that such registration is not
required.”
 
(vii)        Employee understands that the Unvested Certificates evidencing the
Shares shall also bear the following legend:
 
“The shares represented by this certificate have been acquired pursuant to a
Restricted Stock Agreement, dated as of January 12, 2011, a copy of which is on
file with the Company, and may not be transferred, pledged or disposed of except
in accordance with the terms and conditions thereof.”
 
(viii)       Employee has received a copy of the Plan and understands Employee’s
rights with respect to the Shares shall, in all respects, be subject to the
terms and conditions of the Plan and this Agreement; and
 
(ix)          Employee is aware of and understands that Employee is subject to
the Company’s Insider Trading Policy and has received a copy of such policy as
of the date of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Restriction on Transfer of Shares.  Notwithstanding anything in
this Agreement to the contrary, and in addition to the provisions of Section 3
of this Agreement, the Employee hereby agrees that Employee shall not sell,
transfer by any means or otherwise dispose of the Shares acquired by Employee
without registration under the Securities Act, or in the event that they are not
so registered, unless (i) an exemption from the Securities Act registration
requirements is available thereunder, (ii) the Employee has furnished the
Company with notice of such proposed transfer and the Company’s legal counsel,
in its reasonable opinion, shall deem such proposed transfer to be so exempt and
(iii) such transfer is in compliance with the Company’s Insider Trading Policy,
as in effect at such time.
 
7.           Miscellaneous.
 
7.1           Notices.  All notices, requests, deliveries, payments, demands and
other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or by
private courier (e.g., Federal Express), or sent by registered or certified
mail, return receipt requested, postage prepaid, to the parties at their
respective addresses set forth herein, or to such other address as either party
shall have specified by notice in writing to the other.  Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.
 
7.2           Plan Paramount; Conflicts with Plan.  This Agreement shall, in all
respects, be subject to the terms and conditions of the Plan, whether or not
stated herein.  In the event of a conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall in all
respects be controlling.
 
7.3           Waiver.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
 
7.4           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.  This Agreement
may not be amended except in writing executed by the Employee and the Company.
 
7.5           Binding Effect; Successors.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto and as provided above,
their respective heirs, successors, assigns and representatives any rights,
remedies, obligations or liabilities.
 
 
6

--------------------------------------------------------------------------------

 
 
7.6           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law provisions.
 
7.7           Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
 
7.8           Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).  To the extent that the Shares or any payments or benefits
provided hereunder are not considered compliant with Section 409A, the parties
agree that the Company shall take all actions necessary to make such payments
and/or benefits become compliant.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.
 
EMPLOYEE
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
         
By:
     
Name:
   
Title:
     
Address of Employee:
 
Address of Company:
   
6255 W. Sunset Blvd.
   
Hollywood, CA 90028

 
 
8

--------------------------------------------------------------------------------

 